 


110 HR 281 RH: Universal Right to Vote by Mail Act of 2008
U.S. House of Representatives
2008-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 359
110th CONGRESS 2d Session 
H. R. 281
[Report No. 110–581] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mrs. Davis of California (for herself, Mrs. Jones of Ohio, Mr. Larsen of Washington, Mr. Schiff, Mrs. Capps, Ms. Hooley, Ms. Woolsey, and Mr. McDermott) introduced the following bill; which was referred to the Committee on House Administration 
 

April 14, 2008
Additional sponsors: Mr. Filner, Mr. Grijalva, Mr. Holt, Mr. Baca, Ms. Eshoo, Ms. Kilpatrick, Mr. Hastings of Florida, Mr. Cleaver, Mr. Carson, Mr. Al Green of Texas, Mr. Stark, Mr. Kind, Mr. Wynn, Mr. Andrews, Mr. McGovern, Mr. Smith of Washington, Mr. Hare, Mr. Blumenauer, Mr. Frank of Massachusetts, Mr. Jackson of Illinois, Mr. Farr, Mr. George Miller of California, Mr. Wu, Mr. McNerney, Mr. Abercrombie, Ms. Clarke, Ms. Berkley, Ms. Linda T. Sánchez of California, Ms. Zoe Lofgren of California, Mr. Cummings, Mr. Becerra, Mr. Honda, Mr. Braley of Iowa, Mr. Space, Mr. Levin, Mr. Davis of Alabama, Mr. Kagen, Mr. Loebsack, Ms. Matsui, Mr. Walz of Minnesota, Mr. Hinchey, Mr. Yarmuth, Mr. Bishop of Georgia, Mr. Crowley, Mr. Costa, Mrs. Gillibrand, Mr. Wilson of Ohio, Ms. Norton, Ms. Sutton, Mr. Clay, Mrs. Maloney of New York, Mr. McIntyre, Mr. Price of North Carolina, Mr. Berman, Ms. Jackson-Lee of Texas, Mr. Rush, Mr. Udall of New Mexico, Mr. Ortiz, Mr. Kennedy, Mr. Mitchell, Ms. DeLauro, Mr. Courtney, Ms. Loretta Sanchez of California, Mr. Berry, Mr. Miller of North Carolina, Ms. Hirono, Mr. Rothman, Mr. Bishop of New York, Mr. Thompson of California, Mr. Pallone, Mr. Kildee, Mr. Hinojosa, Mr. Peterson of Minnesota, Mr. Boswell, Ms. Watson, Mr. Inslee, and Mr. Cardoza


April 14, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on January 5, 2007

A BILL 
To amend the Help America Vote Act of 2002 to allow all eligible voters to vote by mail in Federal elections. 
 
 
1.Short TitleThis Act may be cited as the Universal Right to Vote by Mail Act of 2008.
2.FindingsCongress finds the following:
(1)An inequity of voting rights exists in the United States because voters in some States have the universal right to vote by mail while voters in other States do not.
(2)Many voters often have work, family, or other commitments that make getting to polls on the date of an election difficult or impossible.
(3)Allowing voters to vote by mail can lead to increased voter participation.
(4)Voting by mail is more convenient for many voters.
(5)Voting by mail gives voters more time to consider their choices.
(6)Studies show that an overwhelming majority of voters prefer voting by mail as an alternative to going to the polls.
(7)No evidence exists suggesting the potential for fraud in absentee balloting is greater than the potential for fraud by any other method of voting.
(8)28 States currently allow universal absentee voting, which permits any voter to request a mail-in ballot without providing a reason for the request.
3.Promoting Ability of Voters to Vote by Mail in Federal Elections
(a)In GeneralSubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting after section 303 the following new section:

303A.Promoting Ability of Voters to Vote by Mail
(a)In GeneralIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by mail, except as required under subsection (b) and except to the extent that the State imposes a deadline for requesting the ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official.
(b)Requiring Signature VerificationA State may not accept and process an absentee ballot submitted by any individual with respect to an election for Federal office unless the State verifies the identification of the individual by comparing the individual’s signature on the absentee ballot with the individual’s signature on the official list of registered voters in the State, in accordance with such procedures as the State may adopt.
(c)Effective DateA State shall be required to comply with the requirements of this section with respect to the regularly scheduled general elections for Federal office held in November 2010 and each succeeding election for Federal office..
(b)Conforming Amendment Relating to EnforcementSection 401 of such Act (42 U.S.C. 15511) is amended by striking and 303 and inserting 303, and 303A.
(c)Clerical AmendmentThe table of contents for such Act is amended by inserting after the item relating to section 303 the following new item:


Sec. 303A. Promoting ability of voters to vote by mail..
 

April 14, 2008
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
